—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), entered July 13, 1993, which, upon a fact-finding order of the same court, entered April 29, 1993, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of sodomy in the first degree, sexual abuse in the first degree, sexual misconduct, attempted sexual misconduct, assault in the third degree, and sexual abuse in the third degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of two years.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, "the lack of a judicial determination as to the competency of the complainant to take an oath does not warrant dismissal of the petition” (Matter of Henry M., 194 AD2d 606, 607; Matter of Omar O., 208 AD2d 429). Accordingly, the Family Court properly denied the appellant’s motion to dismiss the petition since it was premised solely upon the fact that there had been no judicial determination regarding the complainant’s testimonial capacity. Lawrence, J. P., Santucci, Altman and Goldstein, JJ., concur.